600 S.E.2d 857 (2004)
358 N.C. 738
STATE of North Carolina
v.
Michael Cornelius WILLIAMS.
No. 333P04.
Supreme Court of North Carolina.
July 7, 2004.
Dahr Joseph Tanoury, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State.
Brian Michael Aus, Durham, for Michael Cornelius Williams.
Prior report: ___ N.C.App. ___, 596 S.E.2d 313.

ORDER
Upon consideration of the petition filed by Attorney General on the 6th day of July 2004 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *858 entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 2004."
Upon consideration of the petition filed on the 6th day of July 2004 by Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 2004."